Exhibit 10.2

 



NeuroOne Medical Technologies Corporation

10901 Red Circle Dr. Suite 150
minnetonka, MN 55343

March 6, 2019

 

Steve Mertens

18220 46th Avenue N

Plymouth, MN 55446

 

Re: Employment Offer

 

Dear Steve,

 

We are pleased to offer you an employment position with NeuroOne Medical
Technologies Corporation (the “Company”). We hope you are as excited about this
opportunity as we are to have you on our team. To accept this offer, please sign
and return this letter and the attached agreement. The principal terms of the
employment offer are as follows:

 

Title/Duties. Effective April 1, 2019 (the “Start Date”), you will serve as
Chief Technology Officer of the Company on a full time basis. You will be
expected to use your best efforts to complete those duties assigned to you from
time to time by the Company, and you will be required to comply with all Company
policies, as may be amended from time to time.

2.       At Will Employment. You will be an at-will employee of the Company. As
an at-will employee, either you or the Company may end the employment
relationship at any time, for any reason, and with or without notice or cause.

3.       Compensation. In full compensation for all services rendered by you,
the Company will provide you with the following substantial benefits:

(a)The Company will pay you an initial base salary in the amount of $235,000 per
year, payable in accordance with the Company’s payroll practices and subject to
applicable deductions and later adjustment beginning April 1, 2019.

(b)You will be eligible to receive an annual discretionary bonus of up to 25%
percent of your base salary based on your performance and the Company’s
performance, all as determined in the sole discretion of the Company’s Board of
Directors (the “Board”).

(c)You will receive, in such form and at such time as determined by the Board, a
grant of stock options to purchase 1% of the shares of the Company’s common
stock, 25% of which shall vest on April 1, 2019, and 75% of which shall vest in
36 equal monthly installments beginning on April 1, 2020.

(d)Finally, during your employment, you will be allowed to participate in the
benefit programs and arrangements that we make available to our employees,
including four (4) weeks paid vacation and sick leave, contributory and
non-contributory welfare and benefit plans, disability plans, and medical, death
benefit and life insurance plans for which you are eligible under the terms of
those plans.

You are required, as a condition to your employment with the Company, to sign
the Company’s standard Employee Proprietary Information, Inventions Assignment
and Non-Competition Agreement in the form attached hereto as Exhibit A.
Furthermore, you acknowledge that your job duties, title, responsibility and
reporting level, compensation and benefits, as well as personnel policies and
procedures, are subject to change.

 



 1 

 

  

This letter agreement and its attachments contain all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.

This letter agreement may not be amended or modified except by an express
written agreement signed by you and a duly authorized officer or member of the
Board. The terms of this letter agreement shall be governed by and construed in
accordance with the internal laws of the State of Minnesota, without regard to
its principles of conflicts of laws. By signing this letter agreement you
irrevocably submit to the exclusive jurisdiction of the state and federal courts
of the State of Minnesota for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this letter agreement and the
transactions contemplated hereby.  BY SIGNING THIS LETTER AGREEMENT YOU ALSO
WAIVE ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS LETTER AGREEMENT AND REPRESENT THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating duplicate
original copies of this letter agreement and the enclosed Employee Proprietary
Information, Inventions Assignment and Non-Competition Agreement and returning
them to me. As required by law, your employment with the Company is also
contingent upon you providing legal proof of your identity and authorization to
work in the United States. 

Sincerely,

Dave A. Rosa, President and CEO 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

I have read and accept this employment offer. By signing this letter agreement,
I represent and warrant to the Company that I am under no contractual
commitments inconsistent with my obligations to the Company. Further, in
consideration of my employment, I agree that, unless a shorter period of
limitations applies, any claim, suit, action or other proceeding arising out of
my employment or the termination of my employment, including but not limited to
claims arising under state or federal civil rights statutes, must be brought or
asserted by me within six (6) months of the event giving rise to the claim or be
forever barred. I expressly waive any longer statute or other period of
limitations to the contrary.



      /s/ Steve Mertens Dated: March 6, 2019 Name: Steve Mertens    





 



 2 

 

EXHIBIT A

 

Employee Proprietary Information, Inventions
Assignment AND NON-COMPETITION Agreement

 

THIS EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND NON-COMPETITION
AGREEMENT (this “Agreement”) is made as of the date set forth below between
NeuroOne Medical Technologies Corporation, a Delaware corporation (the
“Company”), and the undersigned employee of the Company (“Employee”).

 

This Agreement confirms certain terms of Employee’s employment with the Company,
which Employee acknowledges are a material part of the consideration for
Employee’s employment by the Company, and the compensation received by Employee
from the Company from time to time.

 

1.                   Definitions. The following capitalized terms used in this
Agreement shall have the following meanings:

(a)                “Company Documents and Materials” means documents or other
media, whether in tangible or intangible form, that contain or embody
Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents or media have been
prepared by Employee or by others. Company Documents and Materials include,
without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, tests, test results, experiments, customer lists, computer disks,
tapes or printouts, sound recordings and other printed, electronic, typewritten
or handwritten documents or information, sample products, prototypes and models.

(b)               “Inventions” means, without limitation, all software programs
or subroutines, source or object code, algorithms, improvements, inventions,
works of authorship, trade secrets, technology, designs, formulas, ideas,
processes, techniques, know-how and data, whether or not patentable or
copyrightable, made or discovered or conceived or reduced to practice or
developed by Employee, either alone or jointly with others.

(c)                “Proprietary Information” means information that was or will
be developed, created, or discovered by or on behalf of the Company, or which
became or will become known to, or was or is conveyed to the Company, which has
commercial value in the Company’s business, whether or not patentable or
copyrightable, including, without limitation, information about software
programs and subroutines, source and object code, algorithms, trade secrets,
designs, technology, know-how, processes, data, ideas, techniques, inventions,
works of authorship, formulas, business and product development plans, customer
lists, terms of compensation and performance levels of the Company’s employees
and consultants, the Company’s customers and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person or entity.

2.                   Confidentiality of Proprietary Information.

(a)                Nature of Information. Employee understands that the Company
possesses and will possess Proprietary Information which is important to its
business. Employee understands that Employee’s engagement creates a relationship
of confidence and trust between the Company and Employee with respect to
Proprietary Information.

(b)               Property of the Company. Employee acknowledges and agrees that
all Company Documents and Materials, Proprietary Information and all patents,
patent rights, copyrights, trade secret rights, trademark rights and other
rights (including, without limitation, intellectual property rights) anywhere in
the world in connection therewith is and shall be the sole property of the
Company. Employee hereby assigns to the Company any and all rights, title and
interest Employee may have or acquire in the Proprietary Information or any
Company Documents and Materials.

 A-1 

 



(c)                Confidentiality. At all times, both during the term of
Employee’s engagement by the Company and after Employee’s termination, Employee
shall keep in confidence and trust and shall not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of the
Chief Executive Officer or other duly designated officer of the Company, except
as may be necessary in the ordinary course of performing Employee’s duties for
the Company; provided, however, that Employee shall have no such obligation with
respect to Proprietary Information that (i) was already known to Employee at the
time of its disclosure to Employee by or on behalf of the Company, as evidenced
by written records (ii) at the time of disclosure to Employee was generally
available to the public or otherwise in the public domain, or (iii) subsequent
to such disclosure becomes generally available to the public without fault on
Employee’s part.

(d)               Compelled Disclosure. In the event that Employee is requested
in any proceeding to disclose any Proprietary Information, Employee shall give
the Company prompt notice of such request so that the Company may seek an
appropriate protective order. If, in the absence of a protective order, Employee
is nonetheless compelled by any court or tribunal of competent jurisdiction to
disclose Proprietary Information, Employee may disclose such information without
liability hereunder; provided, however, that Employee gives the Company notice
of the Proprietary Information to be disclosed as far in advance of its
disclosure as is practicable and uses Employee’s best efforts to obtain
assurances that confidential treatment will be accorded to such Proprietary
Information.

(e)                Records. Employee agrees to make and maintain adequate and
current written records, in a form specified by the Company, of all Inventions,
trade secrets and works of authorship assigned or to be assigned to the Company
pursuant to this Agreement.

(f)                 Handling of the Company Documents and Materials. Employee
agrees that during Employee’s employment by the Company, Employee shall not
remove any Company Documents and Materials from the business premises of the
Company or deliver any Company Documents and Materials to any person or entity
outside the Company, except as Employee may be required to do in connection with
performing the duties of Employee’s employment. Employee further agrees that,
immediately upon the termination of Employee’s employment by Employee or by the
Company for any reason, or during Employee’s employment if so requested by the
Company, Employee shall return all Company Documents and Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (i) Employee’s personal copies of personnel records and records
relating to Employee’s compensation; and (ii) Employee’s copy of this Agreement.

3.                   Inventions.

(a)                Disclosure. Employee shall promptly disclose in writing to
Employee’s immediate supervisor or to such other person designated by the
Company all Inventions made during the term of Employee’s employment. Employee
shall also disclose to Employee’s immediate supervisor or such designee all
Inventions made, discovered, conceived, reduced to practice or developed by
Employee either alone or jointly with others, within six (6) months after the
termination of Employee’s employment with the Company which resulted, in whole
or in part, from Employee’s prior employment by the Company. Such disclosures
shall be received by the Company in confidence, to the extent such Inventions
are not assigned to the Company pursuant to subsection (b) below, and do not
extend the assignments made in such subsection.

 A-2 

 



(b)               Assignment of Inventions to the Company. Except as provided in
Sections 3(c) and 3(d), Employee agrees that all Inventions which Employee
makes, discovers, conceives, reduces to practice or develops (in whole or in
part, either alone or jointly with others) during Employee’s employment,
including, but not limited to, conceptions or ideas derived prior to
employment and reduced to practice or developed (in whole or in part, either
alone or jointly with others) during employment, shall be the sole property of
the Company to the maximum extent permitted by law and Employee agrees to assign
and hereby does assign to the Company all right title and interest to the
Inventions.  

(c)                Works Made for Hire. Employee agrees that the Company shall
be the sole owner of all patents, patent rights, copyrights, trade secret
rights, trademark rights and all other intellectual property or other rights in
connection with Inventions. Employee further acknowledges and agrees that such
Inventions, including, without limitation, any computer programs, programming
documentation and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under copyright laws. Employee hereby assigns
to the Company any and all rights, title and interest Employee may have or
acquire in such Inventions. If in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or a machine a
prior Invention or improvement owned by Employee or in which Employee has an
interest, and listed in Exhibit 1, the Company is hereby granted and shall have
a non-exclusive, royalty-free, irrevocable, perpetual, sublicensable, worldwide
license to make, have made, modify, use, market, sell and distribute such prior
Invention as part of or in connection with such product process or machine. 
Pursuant to Section 3(d), if in the course of Employee’s employment with the
Company, Employee incorporates into a Company product, process or a machine a
prior Invention or improvement owned by Employee or in which Employee has an
interest, but not listed in Exhibit 1, Employee agrees to assign and hereby does
assign all rights and interest in the Invention to the Company.

(d)               List of Inventions. Employee has attached hereto as Exhibit 1
a complete list of all Inventions or improvements to which Employee claims
ownership or in which Employee has an interest and that Employee desires to
remove from the operation of this Agreement. Employee acknowledges and agrees
that such list is complete. If no such list is attached to this Agreement or
such Exhibit has not been completed and signed by Employee, Employee represents
to the Company and agrees that Employee has no such Inventions or improvements
at the time of signing this Agreement.

(e)                Cooperation. Employee agrees to perform, during and after
Employee’s employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in further evidencing and
perfecting the assignments made to the Company under this Agreement and in
obtaining, maintaining, defending and enforcing patents, patent rights,
copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements in any and all countries. Such
acts may include, without limitation, execution of documents and assistance or
cooperation in legal proceedings. Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents, as Employee’s
agents and attorney-in-fact, coupled with an interest, to act for and on
Employee’s behalf and in Employee’s place and stead, to execute and file any
documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth above in this Section,
including, without limitation, the perfection of assignment and the prosecution
and issuance of patents, patent applications, filing with the FDA, copyright
applications and registrations, trademark applications and registrations or
other rights in connection with such Inventions and improvements with the same
legal force and effect as if executed by Employee.

(f)                 Assignment or Waiver of Moral Rights. Any assignment of
copyright hereunder (and any ownership of a copyright as a work made for hire)
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “Moral Rights”
(collectively, “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
law in the various countries where Moral Rights exist, Employee hereby waives
such Moral Rights and consents to any action of the Company that would violate
such Moral Rights in the absence of such consent.

 A-3 

 



(g)                Holdover Assignment.

(i)                 Employee agrees to, after the termination of Employee’s
employment with the Company for any reason, (1) disclose immediately to the
Company all Inventions, patentable or not; (2) assist, at the Company’s expenses
such applications for United States patents and foreign patents covering such
Inventions as the Company may request; (3) assign to the Company without further
compensation to Employee the entire title and rights to all such Inventions and
applications that Employee may have, and (4) execute, acknowledge, deliver, or
act as otherwise necessary at the request of the Company all such papers,
including but not limited to patent applications, assignments, power of
attorney, as necessary to secure the Company the fully rights to such Inventions
and applications.

(ii)               The Inventions which shall come under this Section 3(g) shall
include all Inventions that (1) Employee conceives, reduces to practice, or
otherwise makes or develops, either solely or jointly with others, within one
year after the termination of Employee’s employment with the Company; and (2)
are in any way based on any trade secret or confidential or proprietary
information that Employee learned during employment at the Company; or result
from any work performed by Employee for the Company; or are in any way related
to the subject matter or activities of Employee’s employment at the Company.

4.                   Non-Solicitation or Hire of Company Employees. During the
term of Employee’s employment and for one (1) year thereafter, Employee shall
not encourage or solicit any employee of the Company to leave the Company for
any reason or to accept employment with any other person or entity. As part of
this restriction, Employee shall not (a) interview or provide any input to any
third party regarding any such person during such time period, or (b) retain or
hire in any capacity, either individually or for any company by which Employee
may be employed or with which Employee may be affiliated, any person who is or
was employed by the Company at any time during the time of Employee’s employment
with Company and six (6) months after the termination of Employee’s employment
with the Company. Notwithstanding the foregoing, the restrictions of this
Section shall not apply with respect to the bona fide hiring and firing of the
Company personnel to the extent such acts are part of Employee’s duties for the
Company.

5.                   Non-Solicitation of Non-Employees. During the term of this
Agreement and for one (1) year thereafter, Employee shall not interfere with or
attempt to impair the relationship between the Company and any of its
non-employee consultants and advisors or customers, nor shall Employee attempt,
directly or indirectly, to solicit, entice, hire or otherwise induce any
non-employee consultant or advisor or customer of the Company to terminate
association with Company

6.                   Non-Competition. During the term of Employee’s employment
and for one (1) year thereafter, Employee shall not, with or without
consideration, render services in any capacity to any person, business, firm or
the Company engaged in any business competitive with the business conducted by
the Company at the time of Employee’s employment with the Company, or the
termination of Employee’s employment. Employee shall not become interested in
any such business involved in competitive activities with the Company, either
directly or indirectly, as partner, stockholder, principal, member, employee,
agent, trustee, consultant, or any other relationship or capacity; provided,
however, that such restriction shall not apply with respect to a less than or
equal to a one percent (1%) of an entity which is publicly traded and listed on
a recognized securities exchange.

 A-4 

 



7.                   Reasonableness of Terms. The Company and Employee agree
that the terms contained in Sections 2-6 of this Agreement are reasonable in all
respects and that the restrictions contained therein are designed to ensure that
Employee does not engage in unfair competition with the Company. In the event a
court determines that any of the terms or provisions of this Agreement are
unreasonable, the court may limit the application of any provision or term, or
modify any provision or term, and proceed to enforce this Agreement as so
limited or modified.

8.                   Remedies. Employee acknowledges that a violation of the
terms of this Agreement may give rise to irreparable injury to the Company
inadequately compensable in damages, and accordingly, agrees that the Company
may seek injunctive relief against such breach or threatened breach, in addition
to any other legal remedies which may be available, including recovery of
monetary damages. In any action successfully brought by the Company to enforce
the rights of the Company against Employee under this Agreement, the Company
shall also be entitled to recover reasonable attorneys’ fees and costs of the
action, and the period of the restrictions above shall be deemed to commence
upon the entry of the court’s order for relief.

9.                   General.

(a)                Severability. Employee agrees that if one or more provisions
of this Agreement are held to be unenforceable under applicable law, such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

(b)               Authorization to Notify New Employer. Employee hereby
authorizes the Company to notify Employee’s new employer about Employee’s rights
and obligations under this Agreement following the termination of Employee’s
employment with the Company.

(c)                Entire Agreement. This Agreement sets forth the entire
agreement and understanding between the Company and Employee relating to the
subject matter herein and supersedes all prior discussions between them and any
and all statements made by any officer, employee or representative of the
Company regarding the Company’s financial condition or future prospects.
Employee understands and acknowledges that, except as set forth in this
Agreement and in the offer letter from the Company to Employee, (i) no other
representation or inducement has been made to Employee, (ii) Employee has relied
on Employee’s own judgment and investigation in accepting Employee’s employment
with the Company, and (iii) Employee has not relied on any representation or
inducement made by any officer, employee or representative of the Company.

(d)               Amendment. No modification of or amendment to this Agreement
nor any waiver of any rights under this Agreement shall be effective unless in a
writing signed by the Chief Executive Officer of the Company and Employee.
Employee understands and agrees that any subsequent change or changes in
Employee’s duties, salary or compensation shall not affect the validity or scope
of this Agreement.

(e)                Effective Date and Binding Effect. This Agreement shall be
effective as of the first day of Employee’s employment with the Company and
shall be binding upon Employee, Employee’s heirs, executor, assigns and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

 A-5 

 



(f)                 Governing Law; Consent to Jurisdiction, Waiver of Jury
Trial. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Minnesota, without regard to its principles of
conflicts of laws. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Minnesota and any United
States District Court located in the State of Minnesota for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. 

EMPLOYEE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS THE
OBLIGATIONS WHICH IT IMPOSES UPON EMPLOYEE WITHOUT RESERVATION. NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO EMPLOYEE TO INDUCE EMPLOYEE TO SIGN THIS
AGREEMENT. EMPLOYEE SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY.

THE COMPANY:

 

NeuroOne Medical Technologies Corporation

 

 







 

EMPLOYEE:

 

 

 

 





 

By: /s/ Dave Rosa     /s/ Steve Mertens   Name: Dave A. Rosa   Print Name: Steve
Mertens Title: President and CEO                

  

Date: March 6, 2019



 A-6 

 

 

